Case 0:19-cv-61509-WPD Document 70 Entered on FLSD Docket 04/09/2020 Page 1 of 8




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                            CASE NO. 0:19-CV-61509-WPD/SNOW

   ANGEL BAKOV and KINAYA HEWLETT,

           Plaintiffs,

           v.

   CONSOLIDATED TRAVEL HOLDINGS
   GROUP, INC., et al.,

         Defendants.
   ______________________________________/

                         OMNIBUS ORDER ON MOTIONS TO DISMISS

          THIS MATTER comes before the Court on Defendants Consolidated Travel Holdings

  Group and Daniel Lambert’s Motion to Dismiss [DE 19], Defendants James Verrillo, Jennifer

  Poole, and Donna Higgin’s Motion to Quash Service and Dismiss First Amended Class Action

  Complaint [DE 35], and Defendants’ Motion to Strike Plaintiffs’ Notice of Supplemental

  Authority [DE 41]. The Court has considered the Motions [DE 19, 35, 41], Plaintiff’s Response

  [DE 23, 42, 45], and Defendant’s Reply [DE 33, 46, 47] and is otherwise fully advised in the

  premises.

     I.         BACKGROUND

          This case is a follow on of a case filed in the Northern District of Illinois in 2015. See

  Am. Compl. [DE 17] (“AC”) ¶ 54. In Bakov, et al. v. Consolidated World Travel, No. 1:15-cv-

  02980 (N.D. Ill.) (“Bakov I”). Plaintiff Bakov brought a single claim for violations of the

  Telephone Consumer Protection Act (“TCPA”) against Consolidated World Travel, Inc. as well

  as Consolidated Travel Holdings Group, Inc. (“CTHG”), James Verrillo, Daniel Lambert, and
Case 0:19-cv-61509-WPD Document 70 Entered on FLSD Docket 04/09/2020 Page 2 of 8




  Donna Higgins. See Bakov v. Consol. Travel Holdings Grp., Inc., No. 15 C 2980, 2016 WL

  4146471 (N.D. Ill. Aug. 4, 2016). In August 2016, the court in Bakov I dismissed all defendants

  except for Consolidated World Travel, Inc for lack of personal jurisdiction. See id. In 2017,

  Plaintiff Hewlett’s case was consolidated with Plaintiff Bakov’s case in Illinois. See Bakov, et al.

  v. Consolidated World Travel, No. 1:15-cv-02980 (N.D. Ill.), [DE 96]. 1

            In the present case, Bakov II, Plaintiffs Bakov and Hewlett bring the same claim against

  the Defendants that were previously dismissed from Bakov I. 2 AC ¶¶ 57, 58. The claim arises

  from Consolidated World Travel, Inc.’s promotion of a “free cruise” product. AC ¶¶ 61-63.

  Based on the Amended Complaint, Consolidated World Travel, Inc. worked with Virtual Voice

  Technologies Pvt. Ltd. to place calls to Plaintiffs and proposed class members which were in

  violation of the TCPA. AC ¶ 63. Plaintiffs bring their claim against CTHG based on a theory that

  CTHG is the alter ego of Consolidated World Travel, Inc. AC ¶¶ 78-80. Plaintiffs’ claims against

  the remaining individual Defendants are based on the individual’s employment with or control

  over Consolidated World Travel, Inc. AC ¶¶ 22-41.

      II.      MOTION TO DISMISS STANDARD

            Under Rule 12(b)(6), a motion to dismiss should be granted if the plaintiff is unable to

  articulate “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the pleaded factual

  content allows the court to draw the reasonable inference that the defendant is liable for the

  misconduct alleged.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (citing Twombly, 550 U.S.




  1
    The court may take judicial notice of another court's docket entries and orders for the limited purpose of
  recognizing the filings and judicial acts they represent. McDowell Bey v. Vega, 588 F. App'x 923, 926–27 (11th Cir.
  2014) (finding that district court properly took judicial notice of entries appearing on state court's docket sheet).
  2
    Defendants The Marketing Source, Inc., Vance L. Vogel, Sun Bridge Systems, LLC, and Clifford Albright were
  not part of Bakov I. See AC ¶ 59. These Defendants were previously dismissed from the present case. [DE 44].
Case 0:19-cv-61509-WPD Document 70 Entered on FLSD Docket 04/09/2020 Page 3 of 8




  at 556). When determining whether a claim has facial plausibility, “a court must view a

  complaint in the light most favorable to the plaintiff and accept all of the plaintiff’s well-pleaded

  facts as true.” Am. United Life Ins. Co. v. Martinez, 480 F.3d 1043, 1066 (11th Cir. 2007).

  However, “[m]ere labels and conclusions or a formulaic recitation of the elements of a cause of

  action will not do, and a plaintiff cannot rely on naked assertions devoid of further factual

  enhancement.” Franklin v. Curry, 738 F.3d 1246, 1251 (11th Cir. 2013). “[I]f allegations are

  indeed more conclusory than factual, then the court does not have to assume their truth.”

  Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012).

     III.      DISCUSSION

               A. Motion to Strike

            Defendants CTHG and Danial Lambert move to strike Plaintiffs’ Notice of Supplemental

  Authority. [DE 41]. Plaintiffs’ Notice of Submission of Supplemental Authority in Support of

  Plaintiffs’ Opposition to Defendants’ Motion to Dismiss (the “Notice”) brings to the Court’s

  attention the decision issued by the Court in Bakov I ,granting summary judgment for Plaintiffs

  against Consolidated World Travel, Inc. [DE 39]. Defendant argues that the Notice should be

  stricken because the summary judgment ruling in Bakov I does not bear on any question before

  the Court, the Notice constitutes impermissible arguments, and the Notice only serves to

  prejudice the Court against Defendants. Plaintiff’s argue that res judicata should apply here to

  prevent Defendants from challenging the findings of the court in Bakov I.

            Both Parties concede that the claim in Bakov I and the present case arise from the same

  transaction or series of transactions, and, based on the allegations in the Amended Complaint, the

  Defendant in Bakov I and the Defendants in the present case are in privity. For these reasons the

  summary judgment issued by the court in Bakov I has at least some possible relation to the case
Case 0:19-cv-61509-WPD Document 70 Entered on FLSD Docket 04/09/2020 Page 4 of 8




  at hand. Further, the Court is not persuaded that the Notice contains any substantial legal

  argument, nor that Defendants will be impermissibly prejudiced by the notice.

          For these reasons the Court will deny the Motion to Strike.

               B. Motions to Dismiss

          Defendants CTHG and Daniel Lambert and Defendants James Verrillo, Jennifer Poole,

  and Donna Higgins state substantially similar grounds for dismissal in their separate motions to

  dismiss. 3 As such the Court will address the motions together. Defendants argue that Plaintiffs

  do not have standing to assert their TCPA claims, that Plaintiffs’ claims are barred by the claim-

  splitting doctrine, and that Plaintiffs fail to allege facts sufficient to state a plausible basis for

  liability against any of the Defendants. The Court agrees that Plaintiffs claims are barred by the

  claim-splitting doctrine; therefore, it need not reach Defendants’ other arguments.

          “The rule against claim-splitting requires a plaintiff to assert all of its causes of action

  arising from a common set of facts in one lawsuit. By spreading claims around in multiple

  lawsuits in other courts or before other judges, parties waste scarce judicial resources and

  undermine ‘the efficient and comprehensive disposition of cases.’” Vanover v. NCO Fin. Servs.,

  Inc., 857 F.3d 833, 841 (11th Cir. 2017) (quoting Katz v. Gerardi, 655 F.3d 1212, 1217 (10th

  Cir. 2011)) (internal quotations omitted). “Claim-splitting has been analyzed as an aspect of res

  judicata or claim preclusion.” Id.

          The two-factor test for determining whether a claim is barred by the claim-splitting

  doctrine asks “(1) whether the case involves the same parties and their privies, and (2) whether

  separate cases arise from the same transaction or series of transactions.” Vanover, 857 F.3d at



  3
   Defendants Verrillo, Poole, and Higgins additionally move to quash service; however, Plaintiffs subsequently
  served Defedants Verrillo, Poole, Higgins via personal service. As such Defendant Verrillo, Poole, and Higgins’
  motion to quash is moot.
Case 0:19-cv-61509-WPD Document 70 Entered on FLSD Docket 04/09/2020 Page 5 of 8




  841–42 (quoting Khan v. H & R Block E. Enters., Inc., No. 11-20335-Civ, 2011 WL 3269440, at

  *6 (S.D. Fla. July 29, 2011)). It is clear that the second prong of the test is met here. Both parties

  acknowledge that this case arises from the same transaction or series of transactions as Bakov I.

  See e.g. Pls. Resp in Opp’n [DE 23] 1 (“Plaintiffs instituted this action based on the same claims

  as the Illinois action against these Defendants.”). As to whether the Defendants in the present

  case are in privy with the Defendant in Bakov I, Defendants all argue that based on the Amended

  Complaint’s allegations, Defendants in the present case are in privity with the Defendant in

  Bakov I. Defs. Mtn [DE 19] 9, Defs. Mtn. [DE 35] 11. Plaintiffs do not challenge the assertion

  that Defendants are in privity with the Defendant in Bakov I. Further, Plaintiffs, in their

  Opposition to Defendants’ Motion to Strike Plaintiffs’ Notice of Supplemental Authority,

  contend that the doctrine of res judicata should apply in the present case. Pls. Resp. Opp’n [DE

  45] 3.

           Plaintiffs’ primary argument against the application of the claim-splitting doctrine is that

  the court in Bakov I dismissed the Defendants in the present case for a lack of personal

  jurisdiction. Plaintiffs cite to the Eleventh Circuit’s analysis in Rumbough v. Comenity Capital

  Bank. In Rumbough, the Eleventh Circuit held that the claim-splitting doctrine did not preclude a

  second suit against a defendant that was never properly served in the first suit. See 748 F. App'x

  253, 256 (11th Cir. 2018). There the Eleventh Circuit stated that “[b]ecause [the defendant] was

  never properly served, the Rumbough I court never had jurisdiction over it… Absent jurisdiction,

  our claim-splitting rule does not preclude [plaintiff’s] second suit against [defendant].” Id.

  Rumbough, however, is distinguishable from the present case. In Rumbough, it was clear the first

  court had not exercised jurisdiction over the defendant or any of its privies. Id. In the present

  case, Plaintiffs’ concede that the Defendants before this Court are in privity with Consolidated
Case 0:19-cv-61509-WPD Document 70 Entered on FLSD Docket 04/09/2020 Page 6 of 8




  World Travel, Inc., the remaining defendant in Bakov I against whom the Illinois court exercised

  jurisdiction and entered a judgment.

          In addition to the actual parties of the original action, res judicata applies to the parties

  who are in privity with the original parties. N.A.A.C.P. v. Hunt, 891 F.2d 1555, 1560 (11th Cir.

  1990) “Privity is defined as a relationship between one who is a party of record and a nonparty

  that is sufficiently close so a judgment for or against the party should bind or protect the

  nonparty.” N.A.A.C.P. v. Hunt, 891 F.2d 1555, 1560 (11th Cir. 1990). “Privity exists where the

  nonparty’s interests were represented adequately by the party in the original suit” or where “a

  party to the original suit is so closely aligned to a nonparty’s interest as to be his virtual

  representative.” Id. at 1560–61 (internal quotations and citations omitted). As noted above, no

  party to the present litigation contends that the Defendants in the present case and in Bakov I

  would not be considered in privity based on the facts in alleged in the Amended Complaint. See

  Bowman v. Coddington, 517 Fed.Appx. 683, 685 (11th Cir. 2013) (looking to a plaintiff’s own

  arguments that the relevant defendants were the same entity). Further, the Court finds that

  Plaintiff’s allegations demonstrate that the Defendants in the present case are in privity with

  Consolidated World Travel, Inc., the Defendant in Bakov I. The Amended Complaint specifically

  alleges that CTHG is an alter ego of Consolidated World Travel, Inc, AC ¶¶ 78-80, and that the

  remaining “Defendants each own or control Consolidated [World] Travel[, Inc]or were

  employed by Consolidated Travel during the relevant time period”, AC ¶ 58. These allegations

  demonstrate that the interests of Consolidated World Travel, Inc., the Defendant in Bakov I, are

  aligned with the interests of the Defendants remaining in the present case such that it could be

  considered their virtual representative.
Case 0:19-cv-61509-WPD Document 70 Entered on FLSD Docket 04/09/2020 Page 7 of 8




          In order to permit this case to move forward the Court would have to find that the

  Defendants are not in privity with Consolidated World Travel, Inc. for purposes of claim-

  splitting but that Plaintiff has sufficiently alleged that CTHG is an alter ego of Consolidated

  World Travel, Inc. and that the individual Defendants each own, control, or were employed by

  Consolidated World Travel, Inc. such that they would be liable for the Consolidated World

  Travel, Inc.’s violations of the TCPA. 4 Such a combination of findings would be inherently

  contradictory. Other courts have similarly held that a party could not argue an alter ego or

  vicarious theory of liability while maintaining, for purposes of res judicata, that the relevant

  entities were not in privity with one another. See, e.g. Robinson v. Volkswagenwerk AG, 56 F.3d

  1268, 1275 (10th Cir. 1995) (“The product liability claim against Volkswagen AG was

  previously asserted against Audi NSU, the difference being that plaintiffs now allege that

  Volkswagen AG had a controlling relationship with Audi NSU and is therefore responsible for

  the torts of its subsidiary. If true, however, this “near alter ego” relationship would be sufficient

  to establish “privity” between the two corporations such that Volkswagen AG is entitled to assert

  the previous judgment as a bar to the claim now asserted.”); United States v. Avatar Holdings,

  Inc., No. 93-281-CIV-FTM-21, 1995 WL 871260, at *21 (M.D. Fla. Nov. 22, 1995), decision

  clarified (Dec. 21, 1995), order clarified, No. 93-281-CIV-FTM-21, 1996 WL 580427 (M.D.

  Fla. Aug. 16, 1996) (“The Court therefore agrees with Avatar Holdings' position that Plaintiff

  may not now be permitted to argue that Avatar Holdings is liable for the actions of its subsidiary

  4
   “[A]n officer may be personally liable under the TCPA if he had direct, personal participation in or personally
  authorized the conduct found to have violated the statute, and was not merely tangentially involved.” Physicians
  Healthsource, Inc. v. A-S Medication Sols. LLC, 324 F. Supp. 3d 973, 983 (N.D. Ill. 2018), aff'd, 950 F.3d 959 (7th
  Cir. 2020) (quoting Texas v. Am. Blastfax, Inc., 164 F.Supp.2d 892, 898 (W.D. Tex. 2001)); Mais v. Gulf Coast
  Collection Bureau, Inc., No. 11-61936-CIV-SCOLA, 2013 WL 1283885, at *4 (S.D. Fla. Mar. 27, 2013).
Case 0:19-cv-61509-WPD Document 70 Entered on FLSD Docket 04/09/2020 Page 8 of 8




  under a theory of parent control of its subsidiary and, at the same time, assert that although it is a

  parent corporation, it is not in privity with the subsidiary for the purpose of res judicata.”).

     IV.      CONCLUSION

           For the reasons set forth above it is hereby ORDERED AND ADJUDGED as follows:

           1. The Motion to Strike Plaintiffs’ Notice of Supplemental Authority [DE 41] if

              DENIED.

           2. Defendants Consolidated Travel Holdings Group and Daniel Lambert’s Motion to

              Dismiss [DE 19] is hereby GRANTED.

           3. Defendants James Verrillo, Jennifer Poole, and Donna Higgin’s Motion to Quash

              Service and Dismiss First Amended Class Action Complaint [DE 35] is hereby

              GRANTED in part as to Defendants Motion to Dismiss.

           4. Plaintiffs’ First Amended Complaint is hereby DISMISSED.

           5. Defendants’ Motion to Stay Discovery [DE 67] is DENIED as moot.

           6. Defendants’ Motion to Stay All Proceedings [DE 68] is DENIED as moot.

           7. The Clerk is Directed to CLOSE this case.

           DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida this

  9th day of April, 2020.




  Copies furnished to:
  All counsel of record
